DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a refractive index of the prism layer locating side of an interface of the uneven surface is higher than a refractive index of the light interference layer locating side of the interface” recited in claim 1 is confusing and indefinite.  The phrase “a refractive index of a side at which the incident light enters the uneven surface is higher than a refractive index of a side of the uneven surface at which the light interference layer is located” recited in claim 7 is confusing and indefinite.  It is not clear the refractive indices are referring to what?  It is not clear if the refractive indices are referred to “prism layer” and the “interference layer” respectively.  Or the refractive indices are referred to the refractive indices of the “prism layer” and the “interface 
The phrase “a plane along that the prism layer expands” recited in claim 1 is confusing and indefinite.  It is not clear how to define the plane.  The phrase “arrayed in an array direction along the arrangement axis on the plane and elongating in an elongate direction along the longitudinal axis orthogonal to the array axis on the plane” recited in claim 1 is confusing and indefinite.  It is not clear what considered being the “array direction”, elongate direction” and “longitudinal axis”.  
The phrase “the even angle” recited in claim 1 is confusing since it lacks proper antecedent basis from earlier part of the claim.  
The phrase “a prism layer … wherein one of a facing surface facing the light interference layer and an opposite surface … is an uneven surface … a refractive index of a side at of uneven surface at which the light interference layer is located” recited in claim 7 is confusing and indefinite.  The phrase at one hand states that either surfaces of the prism layer may have the uneven surface, (whether the surfaces is facing the interference layer or not), but on the other hand states that the uneven surface is at the side of the light interference layer is located.  
The scopes of the claims are confusing and indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication by Yashiki et al (US 2017/0334232 A1)  .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yashiki et al teaches, with regard to claims 1 and 7, an optical element for forgery proof, serves as the display body, that is comprised of a structural color layer (51, Figure 22) serves as the interference layer, that comprised of either a multilayer interference film or relief type interference structure or diffraction grating, (please see paragraphs [0192] to [0193]), which implicitly would emerge a reflected light of an incident light enters at an incidence angle that the incident light having a certain wavelength range and the reflected light having a given wavelength which is a part of the certain wavelength range, the given wavelength according to the incident angle.  It is implicitly true that the multilayer interference film is capable of reflecting light in a selected wavelength based on the incident angle of the incident light, based selected wavelength based on the incident angle of the incident light.  
Yashiki et al teaches that the display body further comprises a prism layer (2, Figure 22) having optical transparency that transmits the incident light to the light interference layer (61) the prism layer having an uneven surface that includes at least one display region and an interface layer (3) that is next to the uneven surface, the interface layer having a difference refractive index N2, (please see Figure 6).  Yashiki et al teaches that the refractive index of the interface layer is different from the refractive index of the prism layer (2, N1) and the refractive index of the prism layer (2) is higher than the refractive index of the interface layer (N2, please see paragraph [0045]).  
Yashiki et al also teaches that the uneven surface of the prism layer (2) includes a plurality of inclination elements.  The inclination elements being inclined at predetermined angle with respect to a plane along that the prism layer expands, (such as a horizontal plane that the prism layer is extended along the horizontal plan).  The inclination elements being arrayed in an array direction along an arrangement axis on the horizontal plane.  The inclination elements are also elongated in an elongated direction along a longitudinal axis.  The longitudinal axis is orthogonal to the array axis on the horizontal plane.  The inclination elements next to each other in the array direction contact each other in a plan view facing the plane.  As shown in Figures 7B and 8, the inclination elements include a plurality of first inclination elements among which the inclination angle increases by the even angles along the array direction.  
With regard to claim 7, Yashiki et al teaches that the uneven surface of the prism layer is the facing surface facing the light interference layer.  The refractive index of the prism, which is 1) is higher than the refractive index of the interface layer (3, N2) which defines the side of the uneven surface at which the light interference layer is located.  
The display region has a shape in which a cross-section continues in one direction the cross-section having a triangular wave shape in which triangular shapes are consecutively 
formed in an advance direction and an inclination of wave shape increases by the even angle along the advance direction, (please see Figures 1-3 and 22).  
With regard to claim 2, the uneven surface includes a plurality of the display regions, (each with a plurality of inclination elements), that are arrayed at intervals in the array direction and between the display regions adjacent to each other the inclination angle of the inclination elements next to each other increases by the even angles along the array direction, (please see Figures 7B and 8).  
With regard to claim 3, the uneven surface includes a plurality of the display regions that are arrayed in the array direction.  A plane orthogonal to the plane (horizontal plane) and parallel to the longitudinal axis is a reference plane, and the display region include a first display region in which all the inclination elements are inclined in a first array direction with respect to the reference plane and a second display region in which all the inclination elements are inclined in a second array direction with respect to the reference plane, (please see Figures 7B and 8).  The first array direction being direction along the array axis and the second array direction being a direction opposite to the first array direction, (please see Figures 7B and 8).  
With regard to claim 4, Yashiki et al teaches that at least one of the display regions is constructed by a first portion and a second portion that are arrayed in the array direction, (please see Figures 7B and 8).  A plane orthogonal to the plane (horizontal plane) and parallel to the first array direction with respect to the reference plane and all the inclination elements belonging to the second portion are inclined in a second array direction the first array direction being a direction along the array axis the second array direction being a direction opposite to the first array direction.  
With respect to claim 5, Yashiki et al teaches that the uneven surface includes a plurality of the display regions, (please see Figures 7B and 8), wherein each of the display regions has an array direction specific to the display region and the display regions include the display regions that are different from each other in the array direction.  
With respect claim 6, Yashiki et al teaches that the uneven surface includes a plurality of the display regions and the display regions include, in a plan view facing the plane the display region having first area and the display region having a second area different from the first area, (please see Figures 7B and 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Haines et al (US 2002/0163678 A1) in view of the patent issued to Schilling et al (PN. 7,551,335).
Haines et al teaches a covert holographic image, serves as the display body, that is comprised of hologram layer (2, Figure 1-3) serves as the interference layer, wherein a hologram layer is to emerge reflected light from an incident light enters at an incidence angle.  The hologram implicitly is capable of selectively reflect (via interference and refraction) light having a given wavelength that is a part of the certain wavelength range of the incident light due to the wavelength selectivity of a hologram.  The reflection of the light via the hologram is also according to the incidence angle of the incident light.  
Haines et al teaches that the display body further comprises an overlay plate that serves as the prism layer (4, Figure 1-3), wherein the overlay plate having optical transparency that transmits the incident light to the light interference layer or hologram layer (2) the prism layer having an uneven surface that includes at least one display region and an interface layer set between the overlay plate or prism layer (4) and the hologram layer (2), wherein the refractive index of the prism layer is higher than the interface layer, such as air.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the interface layer is next to the uneven surface.  Schilling et al in the same field of endeavor teaches an optical variable element that is comprised of lacquer layers (1 and 2, Figure 1b) or a lacquer/air layer with an interface or uneven surface (3), wherein the refractive indices of the layers 1 and 2 are different and may have a ratio of n=1.5/n=1, (please see column 6, lines 33-49).   This means that with respect to claim 7, the refractive index of the prism which defines a side at which the incident light enters the uneven surface is higher than the refractive 
Schilling et al further teaches that the uneven surface of the optical variable layer or prism layer (uneven surface 3) includes a plurality of inclination elements.  The inclination elements being inclined at predetermined angle with respect to a plane along that the prism layer expands, (such as a horizontal plane that the prism layer is extended along the horizontal plan).  The inclination elements being arrayed in an array direction along an arrangement axis on the horizontal plane.  The inclination elements are also elongated in an elongated direction along a longitudinal axis.  The longitudinal axis is orthogonal to the array axis on the horizontal plane.  The inclination elements next to each other in the array direction contact each other in a plan view facing the plane.  As shown in Figure 1b, the inclination elements include a plurality of first inclination elements among which the inclination angle increases by the even angles along the array direction.  
It would then have been obvious to one skilled in the art to apply the teachings of Schilling et al to modify the convert plate or prism layer of Haines et al for the benefit of allowing prism layer or optical variable element creates different viewing quality for the display body.  
With regard to claim 7, Schilling et al teaches that the display region, (corresponding to one group of prismatic structures), has a shape in which a cross-section continues in one direction the cross-section having a triangular wave shape in which triangular shapes are consecutively formed in an advance direction and an inclination of wave shape increases by the even angle along the advance direction, (please see Figure 1b of Schilling et al).  


With regard to claim 3, Haines et al in light of Schilling et al teaches that the uneven surface includes a plurality of the display regions that are arrayed in the array direction.  A plane orthogonal to the plane (horizontal plane) and parallel to the longitudinal axis is a reference plane, and the display region include a first display region in which all the inclination elements are inclined in a first array direction with respect to the reference plane and a second display region in which all the inclination elements are inclined in a second array direction with respect to the reference plane, (please see Figure 1b of Schilling et al).  The first array direction being direction along the array axis and the second array direction being a direction opposite to the first array direction, (please see Figure 1b).  
With regard to claim 4, Haines et al in light of Schilling et al teaches that at least one of the display regions is constructed by a first portion and a second portion that are arrayed in the array direction, (please see Figure 1b).  A plane orthogonal to the plane (horizontal plane) and parallel to the longitudinal direction is a reference plane.  All the inclination elements belonging to the first portion are inclined in a first array direction with respect to the reference plane and all the inclination elements belonging to the second portion are inclined in a second array direction the first array direction being a direction along the array axis the second array direction being a direction opposite to the first array direction.  

With respect claim 6, Haines et al in light of Schilling et al teaches that the uneven surface includes a plurality of the display regions and the display regions include, in a plan view facing the plane the display region having first area and the display region having a second area different from the first area, (please see Figure 1b).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent issued to Fuhse (PN. 10,124,621) teaches an optically variable transparent security element has a prism layer and an interference layer.  The US patent issued to Fuhse et al (PN. 9,827,802) teaches a security element including a prism arrays.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872